Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         
                                          
                                                       Response to Amendment

Drawings 
The drawing filed on 4/6/2020 is accepted by the Examiner.
Based on telephone interview on August 15, 2022, with respect to cancellation of claims 8, 22, and amended claims 1, 9, 15 and 23, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1-7, 9-21 and 23-27 now renumbered as 1-25 are allowed.  

                                                   EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Gary J. Pitzer, Reg No. 39,334), on August 15, 2022,, 2007, without traverse.

           The amended claims 1, 9, 15 and 23 as follows: 
          Cancel claims 8 and 22.

           Claim 1. (Currently Amended) A method comprising:
           acquiring images from cameras, each having a known position and orientation with respect to a spatial coordinate system of an augmented reality device, the acquired images including predetermined portions of a multi-modal marker device that have a fixed known spatial position with respect to at least one tracking sensor of the multi-modal marker device, the at least one tracking sensor having a three-dimensional position that is detectable in a coordinate system of a tracking system, wherein the multi-modal marker device includes a fiducial marker having a rectangular-shaped border and respective corners where edges thereof meet, which is visible in at least some images acquired by the cameras, the fiducial marker being identified in the images that are acquired by the cameras and coordinates of the predetermined portions of the multi-modal marker device being determined for each identified fiducial marker; 
           estimating a three-dimensional position for the predetermined portions of the multi-modal marker device with respect to the spatial coordinate system of the augmented reality device based on each of the respective acquired images and the known position and orientation of the cameras with respect to the spatial coordinate system of the augmented reality device; and
           computing an affine transform configured to register the coordinate system of the tracking system with a visual space of a display that is in the spatial coordinate system of the augmented reality device based on the estimated three-dimensional position for respective predetermined portions of the multi-modal marker device and the known spatial position of the predetermined portions of the multi-modal marker device relative to the at least one tracking sensor.  
           Claim 8. (Cancelled) 
           Claim 9. (Currently Amended) The method of claim 7, 
           wherein the predetermined portions of the marker correspond to the respective corners of the border.
           Claim 15. (Currently Amended) A system comprising:
           	an augmented reality device that includes cameras to acquire images for respective fields of view; 
           one or more non-transitory computer-readable media to store data and instructions executable by a processor, the data comprising:
           	augmented reality image data for images acquired by the cameras, each camera having a known position and orientation with respect to a spatial coordinate system of the augmented reality device, the augmented reality image data including predetermined portions of a multi-modal marker device having a fixed known spatial position with respect to at least one tracking sensor of the multi-modal marker device, wherein the multi-modal marker device includes a fiducial marker that is visible in at least some of the images acquired by the cameras, the fiducial marker including a rectangular-shaped border having respective corners where edges thereof meet, the at least one tracking sensor having a three-dimensional position that is detectable in a coordinate system of a tracking system; 
           the instructions comprising:
           code to identify the fiducial marker in at least some of the images acquired by the cameras;  positions of the predetermined portions of the multi-modal marker device are determined for each identified fiducial marker
           code to generate a three-dimensional position for the predetermined portions of the multi-modal marker device for each identified fiducial marker with respect to the spatial coordinate system of the augmented reality device based on the augmented reality image data that is acquired and the known position and orientation of the cameras with respect to the spatial coordinate system of the augmented reality device; and
            code to compute an affine transform for registering the coordinate system of the tracking system with a visual space of a display that is in the spatial coordinate system of the augmented reality device based on the three-dimensional position for the respective predetermined portions of the multi-modal marker device and the known spatial position and orientation of the predetermined portions of the multi-modal marker device relative to the at least one tracking sensor.  
           Claim 22. (Cancelled)   
           Claim 23. (Currently Amended) The system of claim 21, 

                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to systems and methods for registering a tracking system 
with an augmented reality system. 
           Based on applicant’s amendment, with respect to claim 1, representative of claim 15, the, closest prior art of record (Yang and Esterberg), Yang reference is directed to systems and methods for surgical guidance and image registration are provided, in which three-dimensional image data associated with an object or patient is registered to topological image data obtained using a surface topology imaging device, and Esterberg reference is directed to the method includes receiving an external three-dimensional model of a surgical site from the viewpoint of a headset, wherein the external three-dimensional model is derived from reflected light. The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset. But neither Yang nor Esterberg teach or suggest, among other things, “tracking sensor having a three-dimensional position that is detectable in a coordinate system of a tracking system the multi-modal marker device includes a “fiducial marker having a rectangular-shaped border and respective corners where edges thereof meet”, the fiducial marker being identified in the images that are acquired by the cameras and coordinates of the “predetermined portions of the multi-modal marker” estimating a three-dimensional position for the predetermined portions of the multi-modal marker device with respect to the “spatial coordinate” system of the augmented reality device based on each of the respective acquired images and the known position and “orientation of the cameras”; and computing an “affine transform configured to register the coordinate” system of the tracking system with a visual space of a display that is in the spatial coordinate system of the augmented reality device based on the estimated three-dimensional position for respective predetermined portions of the multi-modal marker device and the known spatial position of the predetermined portions of the multi-modal marker device relative to the at least one tracking sensor”.  
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Yang and Esterberg) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667
August 23, 2022